*532
ORDER

PER CURIAM.
Lecresia Belcher (“Defendant”) appeals the judgment of the Circuit Court of Au-drain County convicting her of one count of third-degree assault of a law enforcement officer, in violation of section 565.083. On appeal, Defendant contends that the trial court 1) abused its discretion in permitting the State to play a videotape taken inside Officer Roger Mantle’s car, and 2) plainly erred in not sua sponte striking Officer Shannon Lindsey’s testimony that the woman who reported that she had been assaulted identified Defendant as her attacker.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).